Citation Nr: 0731005	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether the veteran has qualifying military service for 
nonservice-connected pension purposes.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981.  The veteran had subsequent service in the United 
States Army Reserves (USAR).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, denying entitlement to pension benefits.  The 
veteran perfected an appeal to that issue.  In June 2007, the 
veteran testified at a Travel Board hearing before the 
undersigned as to this issue.  

In a February 2007 rating decision denied service connection 
for PTSD and carpal tunnel syndrome of both wrists.  The 
veteran has initiated an appeal as to these issues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Nonservice connected disability pension may only be awarded 
to a veteran of a war who has qualifying service and is 
permanently and totally disabled.  See 38 U.S.C.A. §§ 1502, 
1521.  A veteran is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).  Active 
duty means full time duty in the Armed Forces, other than 
active duty for training.  38 U.S.C.A. § 101(22).

A veteran meets the service requirement if he or she served 
in the "active military, naval, or air service" during the 
following time periods: (1) for 90 days or more during a 
period of war; (2) during a period of war and was discharged 
or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a)(3).  

The veteran had active service from June 1978 to June 1981.  
This service was performed during peacetime.  The veteran 
maintains that entitlement to nonservice-connected pension 
benefits is warranted based on wartime service performed 
during 1990.  Specifically, he contends that his Reserve unit 
was called up to duty during Desert Storm.  He asserts that 
his unit was a training unit which was activated.  This unit 
then performed training for other units.  The service dates 
for this period were from January 1990 to November 1990.  
Personnel records reflect that in January 1990, the veteran 
was stationed with the 450th MP Company as an MP 
Investigator.  His service was described as USAR-Ready.  The 
personnel records do not show that the veteran had active 
duty during that time period.  

VA has the authority to declare certain types of service 
performed by Reservists to be "active duty" for the purposes 
of VA benefits.  Reservists meet the definition of active 
duty if the facts of record establish that the service was 
full-time and was for operational or support (as opposed to 
training) purposes.  If verification is received showing the 
veteran's Reserve service was for operational or support 
services, the service constitutes active duty.  If the 
evidence indicates the service was for training purposes, the 
service does not qualify as active duty.

The veteran essentially must establish that he performed 
active military, naval, or air service for the period of his 
Reserve duty.  While he indicated that his unit was a 
training unit, he has also made statements to the effect that 
the service was basically engaged in operational or support 
services and he also stated that his unit was actually called 
to active duty.  Accordingly, the Board finds that the 
National Personnel Records Center (NPRC), or any other 
appropriate authority, should be contacted to verify all 
periods of the veteran's service with the USAR.  In 
particular, the NPRC should be requested to verify of the 
veteran's unit was called to active duty during the period of 
January 1990 to November 1990, and/or if his unit performed 
operational or support services.  

As noted in the introductory portion of this decision, a 
February 2007 rating decision denied service connection for 
PTSD and carpal tunnel syndrome of both wrists.  In May 2007, 
the veteran has submitted a notice of disagreement these 
issues.  As such, a statement of the case must be issued.  
Manlincon v. West 12 Vet. App. 238 (1999).  Accordingly, 
these matters are REMANDED for the following actions:

1.  The RO should contact the NPRC or any 
other appropriate authority, to verify all 
periods of the veteran's service with the 
USAR.  In particular, verification should be 
requested to determine whether the veteran's 
unit (450th MP Company) was called to active 
duty during the period of January 1990 to 
November 1990, and/or if his unit performed 
operational or support services during this 
period of time.

2.  The RO should then readjudicate the claim 
of entitlement to pension benefits on appeal 
in light of all of the evidence of record.  
If the issue remains denied, the veteran 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded the usual period of time 
within which to respond thereto.

3.  The veteran should be sent a statement of 
the case as to the issues of entitlement to 
service connection for PTSD and carpal tunnel 
syndrome of both wrists in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the veteran perfects his appeal by 
submitting a timely and adequate substantive 
appeal on these issues, then the claim should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2006).



_________________________________________________
Charles E. Hogeboom
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

